Exhibit 10.30

FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT

This FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT (“Agreement”), entered into as
of September 26, 2018, among THE GREENBRIER COMPANIES, INC., an Oregon
corporation (the “Company” or the “Borrower”), the other parties identified as
“Debtors” on the signature pages hereto and such other parties that may become
Debtors hereunder after the date hereof (together with the Company, the
“Debtors” and individually a “Debtor”) in favor of BANK OF AMERICA, N.A., as
administrative agent for its benefit and for the benefit of the other holders of
the Secured Obligations (as defined below) (in such capacity, and together with
its successors and permitted assigns, the “Administrative Agent”).

RECITALS

A. Pursuant to that certain Third Amended and Restated Credit Agreement dated as
of October 29, 2015 (as amended, modified, extended, renewed or replaced from
time to time, the “Existing Credit Agreement”) among the Borrower, the lenders
party thereto (the “Existing Lenders”) and the Administrative Agent, the
Existing Lenders required, as a condition precedent to their entering into the
Existing Credit Agreement and making extensions of credit to or for the account
of the Borrower thereunder, the Borrower and certain subsidiaries of the
Borrower to execute that certain third amended and restated pledge agreement
dated as of October 29, 2015 (the “Existing Pledge Agreement”).

B. The Lenders have agreed to amend and restate the Existing Credit Agreement
pursuant to the Fourth Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, modified, extended, increased, renewed or
replaced from time to time, the “Credit Agreement”) among the Company, as
borrower, the lenders party thereto (the “Lenders”) and the Administrative
Agent.

C. It is a condition precedent to each Lender’s obligation to make its initial
Credit Extension under the Credit Agreement that the Debtors agree to amend and
restate the Existing Pledge Agreement in accordance with this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the Debtors and
the Administrative Agent, on behalf of itself and each Lender, hereby agree as
follows:

1. Definitions; Interpretations.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.

(b) Certain Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Pledge Agreement Supplement” has the meaning specified in Section 3(a).

“Pledged Collateral” has the meaning specified in Section 2.

“Pledged Shares” means, (i) with respect to each Debtor, 100% of the issued and
outstanding Equity Interests (other than Excluded Property) of each direct
Domestic Subsidiary of such Debtor and (ii) such Equity Interests of direct
Foreign Subsidiaries that a Debtor may elect to pledge, including the Equity
Interests of the Subsidiaries owned by such Debtor as set forth on Schedule 1
hereto, in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto.

 

1



--------------------------------------------------------------------------------

“Pledged Subsidiaries” means, collectively, the Subsidiaries of the Debtors
listed on Schedule 1 hereto and such other parties that may become Pledged
Subsidiaries hereunder after the Closing Date pursuant to a Pledge Agreement
Supplement.

“Secured Obligations” means, without duplication, all Obligations.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

(c) Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement that are defined in the UCC shall have the
meanings assigned to them in the UCC.

(d) Interpretation. The rules of interpretation and other definitional
provisions set forth in Sections 1.02 and 1.07 of the Credit Agreement shall be
applicable to this Agreement and are incorporated herein by this reference.

2. Pledge.

As security for the payment, in full in cash when due, whether at stated
maturity, by acceleration or otherwise, and performance of the Secured
Obligations, each Debtor hereby pledges, collaterally assigns, transfers,
hypothecates, sets over and grants to the Administrative Agent for its benefit
and the benefit of the other holders of the Secured Obligations a security
interest in all of such Debtor’s right, title and interest in, to and under the
following, whether now existing or owned or hereafter acquired or arising
(collectively, the “Pledged Collateral”):

(a) all Pledged Shares;

(b) all certificates, instruments or other writings representing or evidencing
the Pledged Shares;

(c) all warrants, options and other rights entitling such Debtor to acquire any
interest in any Pledged Shares; and

(d) all cash and non-cash proceeds of the foregoing;

provided, however, that the Pledged Collateral (and any reference to any portion
of the Pledged Collateral) shall not include the Excluded Property.

3. Delivery Or Transfer Of Pledged Collateral.

(a) Subject to Section 6.15 of the Credit Agreement, each Debtor shall deliver
to the Administrative Agent (i) promptly following the Closing Date (and in any
event within 5 Business Days of the Closing Date or such long period as may be
agreed to by the Administrative Agent in its sole

 

2



--------------------------------------------------------------------------------

discretion) or prior to the execution and delivery of this Agreement, all
certificates or instruments representing or evidencing Pledged Shares existing
as of the Closing Date and (ii) pursuant to Section 6.14(d) of the Credit
Agreement, promptly (but in any event within thirty (30) days or such longer
period as may be agreed to by the Administrative Agent in its sole discretion)
following the receipt thereof by or on behalf of such Debtor, all certificates,
instruments or other writings representing or evidencing any Pledged Shares that
Debtor shall acquire, obtain, receive or become entitled to receive after the
Closing Date, together with a duly executed instrument in substantially the form
of Schedule 2 hereto (a “Pledge Agreement Supplement”) identifying such
additional Pledged Shares; provided that the failure to deliver any such Pledge
Agreement Supplement shall not affect the validity of such pledge of such
Pledged Shares. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral shall be held in
trust by the Debtors for the benefit of the Administrative Agent and the holders
of the Secured Obligations pursuant hereto. All such certificates shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment reasonably satisfactory to
the Administrative Agent. Each Debtor hereby authorizes the Administrative Agent
to attach each Pledge Agreement Supplement to this Agreement and agrees that all
shares listed thereon shall for all purposes hereunder constitute Pledged
Collateral.

(b) Except to the extent constituting Excluded Property, if any Debtor shall
receive by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate, including any certificate representing a
dividend or distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares or membership or equity interests, stock splits, spin-off or split-off,
promissory notes or other instrument; (ii) warrant, option or other right,
whether as an addition to, substitution for, or an exchange for, any Pledged
Collateral or otherwise; (iii) dividends payable in securities; or
(iv) distributions of securities or other equity interests in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then to the extent consisting of Pledged Collateral,
such Debtor shall promptly (but in any event within thirty (30) days or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion) following the receipt thereof by or on behalf of such Debtor deliver
all of the foregoing to the Administrative Agent to hold as Pledged Collateral
and shall, if received by such Debtor, be received in trust for the benefit of
the Administrative Agent and the holders of the Secured Obligations, be
segregated from the other property or funds of such Debtor, and be promptly (but
in any event within thirty (30) days or such longer period as may be agreed to
by the Administrative Agent in its sole discretion) following the receipt
thereof by or on behalf of such Debtor delivered to the Administrative Agent as
Pledged Collateral in the same form as so received, together with duly executed
instruments of transfer or assignment satisfactory to the Administrative Agent,
as further collateral security for the Secured Obligations.

(c) Each Debtor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment in order to perfect and protect the
security interest of the Administrative Agent in the Pledged Collateral.

(d) During the continuation of an Event of Default, the Administrative Agent
shall have the right, at any time in its discretion during such period, to
transfer to or to register in its name or the name of any of its nominees any or
all of the Pledged Shares, subject to the provisions of Section 7(a), including,
without limitation, the notice requirements specified therein. In addition, the
Administrative Agent shall have the right at any time to exchange certificates,
instruments or other writings representing or evidencing Pledged Shares for
certificates, instruments or other writings of smaller or larger denominations.

 

3



--------------------------------------------------------------------------------

(e) Each Debtor acknowledges and agrees that the security interest of the
Administrative Agent in the Pledged Collateral constitutes continuing collateral
security for all of the Secured Obligations which shall remain in effect until
terminated in accordance with Section 22.

4. Representations and Warranties.

In addition to the representations and warranties of the Debtors set forth in
the Credit Agreement, which are incorporated herein by this reference, each
Debtor represents and warrants to the Administrative Agent and the holders of
the Secured Obligations that:

(a) The applicable Debtor is the record legal and beneficial owner of the
Pledged Collateral. No other Person, except the Administrative Agent pursuant to
this Agreement, has any right, title, claim, or interest (by way of Lien,
purchase option or otherwise), other than Permitted Liens of the type described
in Sections 7.01(c) and 7.01(h) of the Credit Agreement, in or against or to the
Pledged Collateral.

(b) The pledge of the Pledged Collateral pursuant to this Agreement creates in
favor of the Administrative Agent, for its benefit and the benefit of the other
holders of the Secured Obligations, a legally valid, binding and enforceable
(except as enforcement thereof may be limited by applicable Debtor Relief Laws
and by general principles of equity), first priority perfected, security
interest in the Pledged Collateral, securing the payment of the Secured
Obligations, subject only to Permitted Liens of the type described in Sections
7.01(c) and 7.01(h) of the Credit Agreement.

(c) All Pledged Shares have been duly authorized, validly issued and fully paid
and are non-assessable (to the extent such concepts are applicable to such
Pledged Shares).

(d) Except for (i) the filing or recording of UCC financing statements and
amendments thereto, (ii) as may be required in connection with the disposition
of Pledged Collateral by laws affecting the offering and sale of securities
generally or (iii) those that may have been obtained and remain in full force
and effect, no approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the enforcement against such Debtor of this
Agreement, the exercise by the Administrative Agent of the voting or other
rights provided for in this Agreement, or the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of the Pledged Shares by laws affecting the offering and
sale of securities generally.

(e) Such Debtor has full power, authority and legal right to pledge the Pledged
Collateral pursuant to this Agreement. There are and, to such Debtor’s
knowledge, will be, no restrictions on the transferability of any Pledged
Collateral transferred or delivered, or previously transferred or delivered, by
the Debtor hereunder, to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by any Administrative Agent, except
(i) as may be required in connection with the disposition of the Pledged Shares
by Debtor Relief Laws or laws affecting the offering and sale of securities
generally and (ii) notices and filings required by law, the Loan Documents and
the Administrative Agent and the Lenders generally in connection with the
exercise of remedies pursuant to the Loan Documents.

(f) Such Debtor is in compliance with Sections 3(a) or 3(b), as applicable, with
respect to the delivery of all certificates or instruments representing,
evidencing or constituting Pledged Collateral. The Pledged Collateral is not and
shall not be represented or evidenced by any certificates or instruments other
than those delivered hereunder, or if not delivered, as permitted to not yet be
delivered hereunder.

 

4



--------------------------------------------------------------------------------

(g) Except as previously disclosed to the Administrative Agent, none of the
Pledged Shares (i) are dealt in or traded on a securities exchange or in a
securities market, (ii) by their terms expressly provides that they are a
Security governed by Article 8 of the UCC, (iii) are an investment company
security, (iv) are held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

(h) None of the Pledged Shares constitutes “margin stock” (within the meaning of
Regulation U issued by the Federal Reserve Bank).

The foregoing representations and warranties shall survive the execution and
delivery of this Agreement and shall be deemed remade only as specified by the
Credit Agreement.

5. Covenants.

In addition to the covenants of each Debtor set forth in the Credit Agreement,
which are incorporated herein by this reference, so long as any Lender shall
have any Commitment under the Credit Agreement or any of the Secured Obligations
(other than contingent indemnification obligations and all Letters of Credit
that remain outstanding that have been Cash Collateralized or with respect to
which other arrangements satisfactory to the L/C Issuer have been made) shall
remain unpaid or unsatisfied, each Debtor shall:

(a) To the extent permitted by applicable law, such Debtor, for itself and its
successors and assigns, does hereby irrevocably waive and release all
preemptive, first-refusal and other similar rights of such Debtor to purchase
any or all of the Pledged Shares upon any sale thereof by the Administrative
Agent hereunder, whether such right to purchase arises under any of such
Debtor’s Organization Documents, by agreement, by operation of law or otherwise.

(b) Such Debtor warrants and covenants to defend the Administrative Agent’s
security interest in and to the Pledged Collateral against the claims and
demands of all other Persons (other than Persons holding Permitted Liens
described in Sections 7.01(c) and 7.01(h) of the Credit Agreement), and to
appear in and defend any action, suit or proceeding which may affect its title
to, or the Administrative Agent’s security interest in, the Pledged Collateral.

(c) Except to the extent permitted by the Credit Agreement, such Debtor agrees
that it will not (i) sell, assign, transfer, surrender or otherwise dispose of,
or grant any option, warrant or other right or interest with respect to, any of
the Pledged Collateral, (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except for the Lien created by this
Agreement and Permitted Liens described in Sections 7.01(c) and 7.01(h) of the
Credit Agreement, or (iii) enter into any shareholder agreement, voting
agreement, voting trust, irrevocable proxies or any other similar agreement or
instrument with respect to any Pledged Collateral.

(d) Such Debtor will deliver to the Administrative Agent, in its capacity as
shareholder in respect of any Pledged Collateral, all reports and notices
received by such Debtor that are deemed material in such Debtor’s reasonable
discretion.

6. Further Assurances. Each Debtor agrees that at any time and from time to
time, at its own cost and expense, it will promptly procure, execute and deliver
all further instruments, documents and agreements, and take all further action,
that the Administrative Agent may reasonably request, in order to establish,
maintain, preserve, protect and perfect in the Pledged Collateral, any security
interest granted or purported to be granted hereby and the priority of such
security interest, or to enable the Administrative Agent to exercise and enforce
its rights and remedies hereunder with respect to any

 

5



--------------------------------------------------------------------------------

Pledged Collateral. Each Debtor hereby authorizes Administrative Agent to file
any financing statements consistent with the terms and conditions of this
Agreement together with such additions and supplements thereto as Administrative
Agent reasonably deems necessary and which must be executed or filed to perfect
or continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in the Pledged Collateral and file any
such financing statements by electronic means as authorized or required by
applicable law or filing procedures. Without limiting the generality of the
foregoing, each Debtor further agrees that it shall, concurrently with the
execution of this Agreement and at any time and from time to time thereafter
(a) procure, execute and deliver to the Administrative Agent all stock powers,
endorsements, assignments and other instruments of transfer reasonably requested
by Administrative Agent, (b) in accordance with the requirements of Section 3,
deliver to the Administrative Agent the originals of all Pledged Shares and all
certificates or instruments evidencing the Pledged Collateral, and (c) cause the
Lien of the Administrative Agent to be recorded or registered in the books of
any Clearing Corporation as may be reasonably requested by the Administrative
Agent.

7. Voting Rights; Dividends.

(a) So long as no Event of Default shall then exist or result therefrom (and so
long as written notice revoking the applicable Debtor’s rights described in this
Section 7 has not been given by the Administrative Agent to the Debtors after
and during the continuance of such Event of Default, which written notice shall
be given one (1) day before such notice shall be in effect):

(i) Each Debtor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Shares or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement.

(ii) Each Debtor shall be entitled to receive and retain any and all dividends
or distributions paid in respect of its Pledged Shares, in compliance with the
terms of the Credit Agreement, except dividends paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Shares, all
of which shall be, and all of which shall be forthwith delivered to the
Administrative Agent to hold as, Pledged Collateral and shall, if received by
any Debtor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property of such Debtor, and be forthwith delivered to
the Administrative Agent as Pledged Collateral in the same form as so received
(with any necessary endorsement and indemnity).

(iii) The Administrative Agent shall execute and deliver (or cause to be
executed and delivered) to the applicable Debtor all such proxies and other
instruments as such Debtor may request for the purpose of enabling such Debtor
to exercise the voting and other rights which it is entitled to exercise
pursuant to clause (i) above and to receive the dividends or distributions which
it is authorized to receive and retain pursuant to clause (ii) above.

Notwithstanding anything to the contrary contained herein, the Debtor shall be
entitled and permitted to retain any tax distributions at any time.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Debtor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 7(a)(i)
above shall cease upon one (1) day’s written notice from the Administrative
Agent, and all such rights shall thereupon become vested in the Administrative
Agent, for its benefit and the ratable benefit of the holders of the Secured
Obligations, who shall thereupon have the sole right to exercise such voting and
other consensual rights.

 

6



--------------------------------------------------------------------------------

(ii) All rights of each Debtor to receive the dividends or distributions which
it would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) above shall cease upon one (1) day’s written notice from the
Administrative Agent, and all such rights shall thereupon become vested in the
Administrative Agent, for its benefit and the ratable benefit of the holders of
the Secured Obligations, who shall thereupon have the sole right to receive and
hold as Pledged Collateral such dividends.

(iii) All dividends or distributions which are received by any Debtor contrary
to the provisions of paragraph (ii) of this Section 7(b) shall be received in
trust for the benefit of the Administrative Agent, for its benefit and the
ratable benefit of the holders of the Secured Obligations, shall be segregated
from other funds of such Debtor and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement or indemnity).

(iv) In order to permit the Administrative Agent to exercise the voting and
other rights which it may be entitled to exercise pursuant to Section 7(b)(i)
above, and to receive all dividends and distributions which it may be entitled
to receive under Section 7(b)(ii) above, each Debtor shall, if necessary, upon
one (1) day’s written notice given by the Administrative Agent, from time to
time execute and deliver to the Administrative Agent appropriate proxies,
dividend payment orders and other instruments as the Administrative Agent may
request.

Notwithstanding anything to the contrary contained herein, the Debtor shall be
entitled and permitted to retain any tax distributions at any time.

Anything in the foregoing to the contrary notwithstanding, it is the intention
of the parties hereto that record and beneficial ownership of the Pledged
Collateral, including all voting, consensual, dividend, and distribution rights,
shall remain in the applicable Debtor until (i) the occurrence and continuance
of an Event of Default and (ii) Administrative Agent has given one (1) day’s
prior written notice to the applicable Debtor of Administrative Agent’s election
to exercise such rights with respect to the Pledged Collateral.

8. Authorization; Administrative Agent Appointed Attorney-in-Fact. Upon the
occurrence and during the continuance of an Event of Default (and, in the case
of any exercise of rights under Section 7, after written notice revoking the
applicable Debtor’s rights described in Section 7(a) has been given by the
Administrative Agent to the Debtors, which written notice shall be given at
least one (1) day before such notice shall be in effect), the Administrative
Agent shall have the right to, in the name of any Debtor, or in the name of the
Administrative Agent, or otherwise, without notice to or assent by any Debtor,
and each Debtor hereby constitutes and appoints the Administrative Agent (and
any of the Administrative Agent’s officers, employees or agents designated by
the Administrative Agent) as such Debtor’s true and lawful attorney-in-fact,
with full power and authority to take any action and execute any and all
endorsements, assignments, documents, instruments or UCC financing statements
which the Administrative Agent may deem necessary or desirable to accomplish the
purposes of this Agreement, including, without limitation, (a) to receive,
endorse and collect all instruments made payable to such Debtor representing any
dividend, interest payment or other distribution in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same, (b) to
perfect or continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in the Pledged Collateral or (c) to
maintain, protect, sell, assign, convey or otherwise transfer title in or
dispose of the Pledged Collateral. The foregoing power of attorney is coupled
with an interest and irrevocable so long

 

7



--------------------------------------------------------------------------------

as any Lender shall have any Commitment under the Credit Agreement or any of the
Secured Obligations (other than contingent indemnification obligations and all
Letters of Credit that remain outstanding have been Cash Collateralized or with
respect to which other arrangements satisfactory to the L/C Issuer have been
made) shall remain unpaid or unsatisfied. Each Debtor hereby ratifies, to the
fullest extent permitted by applicable law, all that the Administrative Agent
shall lawfully and in good faith do or cause to be done by virtue of and in
compliance with this Section 8. Notwithstanding anything to the contrary
contained herein, the Debtor shall be entitled and permitted to retain any tax
distributions at any time.

9. Administrative Agent Performance of Debtor’s Obligations. The Administrative
Agent may perform or pay any obligation which any Debtor has agreed to perform
or pay under or in connection with this Agreement, and each Debtor shall,
jointly and severally, reimburse the Administrative Agent in accordance with the
Credit Agreement for any amounts paid by the Administrative Agent pursuant to
Section 14. Except in cases where prompt action is required to minimize risk of
loss, Administrative Agent will give each Debtor two (2) Business Days’ notice
before performing or paying a Debtor obligation.

10. No Responsibility for Certain Actions. Notwithstanding any provision
contained in this Agreement, and other than as set forth in Section 9-207 of the
UCC, neither the Administrative Agent nor any holder of the Secured Obligations
shall have responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Pledged Collateral, whether or not the Administrative Agent or any holder of
the Secured Obligations has or is deemed to have knowledge of such matters, or
(b) taking any necessary steps to preserve any rights against any parties with
respect to any Pledged Collateral. The Administrative Agent shall have no duty
with respect to the custody, safekeeping and physical preservation of the
Pledged Collateral in its possession other than as set forth in Section 9-207 of
the UCC.

11. Remedies In General. Upon the occurrence and during the continuance of an
Event of Default (and, in the case of any exercise of rights or remedies under
Section 7, after written notice revoking the applicable Debtor’s rights
described in Section 7(a) has been given by the Administrative Agent to the
Debtors, which written notice shall be given at least one (1) day before such
notice shall be in effect):

(a) The Administrative Agent may exercise in respect of the Pledged Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it under the Credit Agreement or any other Loan Document, all the
rights and remedies of a secured party under the UCC and other applicable laws,
and the Administrative Agent may also, without notice except as specified below,
sell the Pledged Shares or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable. Each Debtor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to the Debtors of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Pledged Shares regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by applicable law, each Debtor hereby waives
any claims against the Administrative Agent arising by reason of the fact that
the price at which any Pledged Shares may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Administrative Agent accepts the first offer received and does not offer
such Pledged Shares to more than one offeree.

 

8



--------------------------------------------------------------------------------

(b) Each Debtor recognizes that, by reason of the aforementioned requirements
and certain prohibitions contained in the Securities Act of 1933 and applicable
state securities laws, the Administrative Agent may, at its option, elect not to
require the Debtors to register the offering or sale of all or any part of the
Pledged Shares under the provisions of the Securities Act of 1933 and may
therefore be compelled, with respect to any sale of all or any part of the
Pledged Shares, to limit purchasers to those who will agree, among other things,
to acquire such securities for their own account, for investment, and not with a
view to the distribution or resale thereof. Each Debtor acknowledges and agrees
that any such sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions and
notwithstanding such circumstances, agrees that any such sale shall be deemed to
have been made in a commercially reasonable manner. The Administrative Agent
shall be under no obligation to delay the sale of any of the Pledged Shares for
the period of time necessary to permit the Debtors to register such securities
for public sale under the Securities Act of 1933, or under applicable state
securities laws, even if the Debtors would agree to do so.

(c) If the Administrative Agent determines to exercise its right to sell any or
all of the Pledged Shares, upon written request, each Debtor shall and shall
cause, each of its Subsidiaries to, from time to time, furnish to the
Administrative Agent all such information as the Administrative Agent may
request in order to determine the number of shares and other instruments
included in the Pledged Shares which may be sold by the Administrative Agent as
exempt transactions under the Securities Act of 1933 and rules of the commission
thereunder, as the same are from time to time in effect.

(d) In connection with any disposition of the Pledged Shares, if the
Administrative Agent elects to obtain the advice of an investment banking firm,
such firm shall be selected by the Debtors from among three nationally known
investment banking firms which are member firms of the New York Stock Exchange,
which three firms shall be proposed by the Administrative Agent to the Debtors.
Such selection by the Debtors shall be made within five (5) Business Days after
receipt by the Debtors of the names of the firms proposed by the Administrative
Agent. In the absence of such selection by the Debtors within such period, the
Administrative Agent may select any one of such firms. The Debtors agree that
the sale or other disposition of all or any part of the Pledged Shares in
reliance on the advice of the investment banking firm so selected shall be
deemed to be commercially reasonable under the UCC and otherwise proper.

(e) The Debtors shall, jointly and severally, indemnify and hold harmless the
Administrative Agent, the Lenders and any underwriter or financial advisor to
the Administrative Agent or the Lenders (and the officers, directors,
shareholders, employees, attorneys, and agents of each of them), from and
against any and all loss, liability, claim, damage and expense (including,
without limitation, attorney costs) under the Securities Act of 1933, any “Blue
Sky” law or otherwise insofar as such loss, liability, claim, damage or expense
arises out of or is based upon any untrue statement or alleged untrue statements
of a material fact contained in a registration statement or prospectus or on any
preliminary prospectus or any amendment or supplement thereto, or arises out of
or is based upon any omission or alleged omission to state therein a material
fact required to be stated or necessary to make the statements therein not
misleading, such indemnification to remain operative regardless of any
investigation made by or on behalf of the Administrative Agent, the Lenders or
any underwriter or financial advisor or any other person or entity indemnified
hereunder. This indemnification does not apply to losses, claims, damages,
liabilities or expenses that are caused by any such untrue statement or omission
or alleged untrue statement or omission based upon information furnished in
writing to the issuer of such Pledged Shares by the Administrative Agent or on
the Administrative Agent’s behalf expressly for use therein.

(f) Any and all expenses which may be charged to or for the account of
Administrative Agent or the Lenders hereunder, including brokers’ or
underwriters’ commissions or discounts, financial advisory fees, accounting
fees, attorney costs, costs of printing and other expenses of offering, sale, or
transfer shall be reimbursed by or charged to the Debtors pursuant to the terms
of Section 14.

 

9



--------------------------------------------------------------------------------

(g) Any cash held by the Administrative Agent as Pledged Collateral and all cash
proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged Shares
shall be applied by the Administrative Agent as specified in the Credit
Agreement.

(i) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 10.02
of the Credit Agreement.

(ii) Amendments, Etc. No amendment or waiver of any provision of this Agreement,
and no consent to any departure by any Debtor therefrom, shall be effective
unless in writing signed by the Administrative Agent and the Debtors, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit under the
Credit Agreement shall not be construed as a waiver of any Default under the
Credit Agreement.

12. Cumulative Remedies. The rights, powers and remedies of the Administrative
Agent under this Agreement are cumulative and shall be in addition to all
rights, powers and remedies available to the Administrative Agent and the
holders of the Secured Obligations pursuant to the Credit Agreement, the other
Loan Documents and at law or in equity, all of which rights, powers and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing the Administrative Agent’s rights hereunder.

13. Certain Waivers. Each Debtor waives, to the fullest extent permitted by law,
any right to require the Administrative Agent or the holders of the Secured
Obligations (i) to proceed against any Person, (ii) to exhaust any other
collateral or security for any of the Secured Obligations, (iii) to pursue any
remedy in the Administrative Agent’s or any of the holders’ of the Secured
Obligations power, or (iv) to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests or notices
of dishonor in connection with any of the Pledged Collateral.

14. Costs and Expenses; Indemnification; Other Charges. The terms of
Section 10.04 of the Credit Agreement with respect to costs and expenses and
indemnification are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

15. Binding Effect; Transferability; No Third-Party Beneficiaries. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and assigns, except that,
other than with respect to any assignment or transfer made pursuant to
Section 7.04 of the Credit Agreement, no Debtor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and the Required Lenders (and any attempted assignment
or transfer by any Debtor without such consent shall be null and void). Each
Debtor acknowledges that upon any assignment or other transfer by the
Administrative Agent or any other holder of the Secured Obligations of any of
the Secured Obligations, the Administrative Agent or such holder of the Secured
Obligations may transfer its interest herein, or any part thereof, to the
assignee or transferee, who shall thereupon become vested with all the rights,
remedies, powers, security interests and liens herein granted to the
Administrative Agent or such holder of the Secured Obligations, or the
transferred part thereof, subject, however, to the restrictions contained

 

10



--------------------------------------------------------------------------------

in the Credit Agreement. No Persons other than the Debtors, the holder of the
Secured Obligations, the Administrative Agent and the respective assignees of
the holder of the Secured Obligations and the Administrative Agent are intended
to be benefited hereby or shall have any rights hereunder, as third-party
beneficiaries or otherwise.

16. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF THE
SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
PLEDGED COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN NEW
YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE HOLDERS OF SECURED
OBLIGATIONS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) SUBMISSION TO JURISDICTION. EACH DEBTOR AND THE ADMINISTRATIVE AGENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY DEBTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. THE DEBTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 16. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

11



--------------------------------------------------------------------------------

17. Integration. This Agreement, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

20. Incorporation of Provisions of the Credit Agreement. To the extent the
Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article X thereof, such
provisions are incorporated herein by this reference.

21. No Inconsistent Requirements. Each Debtor acknowledges that this Agreement
and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

22. Continuing Security Interest; Termination. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall apply to all
past, present and future Secured Obligations, including Secured Obligations that
arise under transactions that continue any Secured Obligation, increase or
decrease any Secured Obligation, or from time to time create new Secured
Obligations after all or any prior Secured Obligations have been satisfied. This
Agreement and the security interest shall terminate when all of the Obligations
(as defined in the Credit Agreement) shall have been paid in full (other than
contingent indemnification obligations) in accordance with the terms of the
Credit Agreement, the Aggregate Commitments have been terminated and all Letters
of Credit that remain outstanding have been Cash Collateralized or with respect
to which other arrangements satisfactory to the L/C Issuer have been made;
provided, however, that the obligations of the Debtors under Sections 11(f) and
14 shall survive such termination. In addition, (x) in the event that any
Subsidiary ceases to be a Subsidiary of a Debtor (including another Debtor) as a
result of a transaction permitted by the Credit Agreement, then such Subsidiary
shall automatically be fully and finally released from its obligations hereunder
without any further action of the Administrative Agent, the Lenders, or the L/C
Issuer, and (y) the security interest and Liens granted herein shall be deemed
to be released automatically without any further action of the Administrative
Agent, the Lenders, or the L/C Issuer as to any Pledged Collateral upon the
sale, transfer or other disposition of such Pledged Collateral to a Person that
is not a Debtor pursuant to a Disposition permitted by the Credit Agreement or
any other Loan Document, and in each instance, the Administrative Agent shall
promptly upon written request from (and at the expense of) the Borrower take all
necessary action to document the full and final release of such Debtor or
Pledged Collateral, as applicable, under this Agreement.

 

12



--------------------------------------------------------------------------------

23. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to
Administrative Agent a joinder agreement, in form and substance reasonably
satisfactory to Administrative Agent. Immediately upon such execution and
delivery of such joinder agreement (and without any further action), each such
additional Person will become a party to this Agreement as a “Debtor” and have
all of the rights and obligations of a Debtor hereunder and this Agreement shall
be deemed amended by such joinder agreement.

24. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

25. Consent of Issuers of Pledged Shares. Each issuer of Pledged Shares party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Shares by the applicable Debtors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

26. Effect of Amendment and Restatement. Upon the effectiveness hereof, this
Agreement amends and restates in its entirety as of the Closing Date the
Existing Pledge Agreement. The security interests granted by each Debtor to
Administrative Agent in the Pledged Collateral under the Existing Pledge
Agreement continue (as modified hereby) without interruption under this
Agreement to secure the Secured Obligations.

27. Keepwell. Each Debtor that is a Qualified ECP Guarantor at the time any
Guarantee of the Obligations by any Debtor that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) or the grant of a security interest under the Loan Documents by any such
Specified Loan Party, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under such
Guarantee voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 27 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Debtor intends this
Section 27 to constitute, and this Section 27 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

28. Intercreditor Agreements. This Agreement (and the security interest in the
Common Collateral (as defined in the applicable Intercreditor Agreement) granted
hereunder) is subject to any Intercreditor Agreement from time to time in
effect. In the event of any conflict between the terms of this Agreement and the
any Intercreditor Agreement with respect to any Common Collateral, the terms of
such Intercreditor Agreement shall control. So long as any Person is acting as
bailee and as agent for perfection on behalf of the Administrative Agent
pursuant to the terms of any Intercreditor Agreement, any obligation of any
Debtor in this Agreement that requires delivery of Common Collateral to, or the
possession or control of Common Collateral with, the Administrative Agent shall
be deemed complied with and satisfied if such delivery of Common Collateral is
made to, or such possession or control of Common Collateral is with, such Person
on same terms this Agreement would have otherwise required rendering of
performance to the Administrative Agent.

 

13



--------------------------------------------------------------------------------

29. Term Debt Priority. Notwithstanding anything in this Agreement or any other
Loan Document to the contrary notwithstanding, any reference made to a first
priority perfected Lien or security interest in any Loan Document (excluding any
Intercreditor Agreement) shall be deemed to include any Pledged Collateral that
is subject to security interests in favor of both the holders of the Obligations
and the holders of the Term Debt and, pursuant to an Intercreditor Agreement,
such creditors have agreed that their respective security interests in such
common Pledged Collateral shall have equal priority.

[SIGNATURES SET FORTH ON THE FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtors have executed this Agreement as of the day and
year first above written.

 

THE GREENBRIER COMPANIES, INC. By  

/s/ Justin Roberts

Name: Justin Roberts Title: Vice President, Corporate Finance and Treasurer
GREENBRIER-CONCARRIL, LLC GREENBRIER LEASING COMPANY LLC GREENBRIER RAIL
SERVICES HOLDINGS, LLC GREENBRIER RAILCAR LEASING, INC. GUNDERSON LLC GUNDERSON
MARINE LLC GUNDERSON RAIL SERVICES LLC MERIDIAN RAIL ACQUISITION CORP. MERIDIAN
RAIL HOLDINGS CORP. By:  

/s/ Justin Roberts

Name: Justin Roberts Title: Vice President GREENBRIER MANAGEMENT SERVICES, LLC
By: GREENBRIER LEASING COMPANY LLC Its: Sole Member By:  

/s/ Justin Roberts

Name: Justin Roberts Title: Vice President GUNDERSON SPECIALTY PRODUCTS, LLC By:
GUNDERSON LLC Its: Sole Member By:  

/s/ Justin Roberts

Name: Justin Roberts Title: Vice President

FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT

THE GREENBRIER COMPANIES, INC.



--------------------------------------------------------------------------------

Agreed and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Anthea Del Bianco

Name: Anthea Del Bianco Title:   Vice President

FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT

THE GREENBRIER COMPANIES, INC.